Citation Nr: 0719930	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1965 to 
July 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted the veteran's claim for service 
connection for PTSD and assigned an initial 10 percent 
rating, retroactively effective from April 30, 2003.  A 
subsequent August 2003 RO decision confirmed and continued 
this initial rating.  The veteran wants a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, 
VA must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

As will be explained, the veteran also has raised an 
additional - but inextricably intertwined, claim for a TDIU 
based solely on the severity of his service-connected PTSD.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims 
with common parameters should be considered concurrently, to 
avoid piecemeal adjudication).  So, along with his PTSD 
claim, the TDIU claim is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  VA will notify him if 
further action is required.


REMAND

In his April 2004 substantive appeal (VA Form 9), the veteran 
stated that he took an early retirement from work due to 
problems he was having, and as evidence of this he submitted 
a supporting statement from his former supervisory employer 
(Cummins, Inc.) discussing the ongoing difficulties he had at 
that job insofar as effectively interacting with his 
coworkers, etc., presumably because of the severity of his 
PTSD.  These allegations are tantamount to a claim for a 
TDIU.  See, e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU in this appealed claim for a higher 
rating for his PTSD when the TDIU issue is raised by 
assertion or is reasonably indicated by the evidence, 
regardless of whether the RO has expressly addressed this 
additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).

Since, however, the disposition of the TDIU claim, in turn, 
could potentially impact the disposition of the claim for a 
higher rating for the PTSD, and vice versa, the claim for a 
TDIU must be developed and first adjudicated by the RO before 
further adjudicating the claim for a higher rating for the 
PTSD.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).

Records show the veteran had a VA compensation examination in 
May 2003 and another examination at the VA Vet Center in 
Erie, PA in June 2003.  And when arguing in his April 2004 
substantive appeal that he had to prematurely stop working at 
Cummins, Inc., because of the severity of his PTD, he also 
maintained that the VA examiner who had evaluated his mental 
status in May 2003 had not addressed "significant issues 
regarding any occupational impairments."  While that 
examiner did to some extent address the relationship between 
the veteran's PTSD and his retirement, keep in mind that 
examination was not provided in the context of him trying to 
establish his entitlement to a higher initial disability 
rating for his PTSD; instead, it was given when he was trying 
to establish that his PTSD was related to his military 
service (i.e., service connected).  And since one of the main 
factors in determining the appropriate rating for his PTSD 
concerns the extent there is occupational impairment, which, 
as mentioned, is also the dispositive issue in determining 
whether he is entitled to a TDIU, another, more recent 
examination is needed to decide this appeal, especially since 
that prior evaluation was more than four years ago.  
See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) 
(contemporaneous examination required to decide an increased 
rating claim).  See also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the veteran because 
a 23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of the statutory duty to assist 
requires a contemporaneous medical examination, particularly 
if there is no additional medical evidence which adequately 
addresses the level of impairment of the disability since the 
previous examination).

Furthermore, on March 3, 2006, during the pendency of this 
appeal to the Board, the U. S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007), which addressed the provisions of the VCAA in 
situations, as here, where the veteran has filed a claim for 
a higher rating for a just service-connected disability.  
According to the Dingess/Hartman holding, VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, too, Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007).

The veteran thus far has been sufficiently apprised of the 
procedures for obtaining evidence relevant to his claim 
through the issuance a May 2003 VCAA notice letter that 
explained the general requirements to substantiate it and 
that set forth an explanation as to the mutual obligation 
between VA and himself to obtain additional supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  But he has not yet received notice of the 
downstream disability rating and effective date elements of 
his initial, underlying, claim for service connection, in 
accordance with the holdings in Dingess/Hartman and Dunlap.  
Furthermore, he has not received any VCAA notice concerning 
the requirements of a successful TDIU claim.  So he must be 
provided a supplemental notice letter that includes this 
additional information.

It also appears the veteran continues to receive treatment 
for his PTSD at the Vet Center in Erie.  These additional 
records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the veteran a corrective VCAA 
letter concerning the PTSD and TDIU claims 
on appeal, with a copy to his 
representative.  The letter must:  1) 
advise him of the type of evidence needed 
to substantiate these claims; 2) advise 
him of what evidence VA will obtain; 
3) advise him of what evidence he is 
responsible for obtaining; and 4) tell him 
to submit all relevant evidence in his 
possession.  The letter should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).  See, too, Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

2.  Also obtain the names and addresses of 
all VA and non-VA medical care providers 
who have treated the veteran for PTSD 
since June 2003.  This should include, but 
is not limited to, any treatment he has 
received at the Vet Center in Erie.  With 
any necessary authorization, obtain these 
additional records.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims file should be made 
available to and reviewed by the examiner 
for the veteran's pertinent medical 
history, to facilitate making this 
determination.  The examiner should 
identify all of the symptoms or 
manifestations of the veteran's PTSD and 
should comment on their severity and 
impact on his daily functioning.  As well, 
the examiner must assign a Global 
Assessment of Functioning (GAF) score and 
explain what the score means.  An opinion 
also is needed indicating whether the 
severity of the PTSD prevents the veteran 
from obtaining and maintaining 
substantially gainful employment.

4.  Then readjudicate the claim for an 
initial rating higher than 10 percent for 
the PTSD, and for a TDIU, in light of the 
additional evidence.  If these claims are 
not granted to the veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



